SANDERS, Senior Judge:
On 11 August 1981 appellant was tried by special court-martial, military judge alone, for two unauthorized absences of 85 and 51 days, respectively. His guilty pleas having been accepted, the military judge sentenced him to confinement at hard labor for two months, forfeiture of $250.00 pay per month for three months, reduction to pay grade E-l and a bad-conduct discharge. On 2 June 1982 (295 days after trial) the convening authority, pursuant to a pretrial agreement, approved the sentence but suspended all confinement in excess of 60 days and all forfeitures in excess of $150.00 pay per month for three months. The action of the convening authority, with slight modification, was approved by the supervisory authority on 6 October 1982 (421 days after trial).
Appellant has assigned two errors:
I
APPELLANT HAS BEEN DENIED HIS RIGHT TO A SPEEDY REVIEW OF HIS CONVICTION AND HAS BEEN PREJUDICED BY THE UNREASONABLE DELAY.
II
A BAD CONDUCT DISCHARGE WAS INAPPROPRIATELY SEVERE IN *857LIGHT OP THE VERY STRONG CASE APPELLANT PRESENTED IN EXTENUATION AND MITIGATION (DE A-BB) AND THE MATTERS NOTED IN THE CLEMENCY PETITION DATED 12 AUGUST 1981.
We find the second assignment without merit but, as we read the applicable cases, the delay in the review of this record is another matter.
An unjustified and inordinate delay in the review of a record resulting in demonstrable prejudice to an appellant requires reversal of the conviction. United States v. Clevidence, 14 M.J. 17 (C.M.A.1982); United States v. Gentry, 14 M.J. 209 (C.M.A.1982); United States v. Sutton, 15 M.J. 235 (C.M.A.1983).
Approximately fourteen months elapsed between trial and supervisory authority's action in this case. Approximately nine months of this delay was attributable to the convening authority (the record had been authenticated by the military judge within three weeks of trial) who explained that the record had been misplaced by the ship’s lay legal officer. No explanation has been given for the four month delay by the supervisory authority in acting upon this twenty nine page record.
By affidavit appellant swears that, as a result of his not having been discharged, he has been turned down for numerous jobs, has been denied financial assistance toward his college education and has been separated from his wife and son who, because of economic necessity, have had to return to her family home in another state. These allegations are unrebutted by the government.
Based on the record before us, therefore, we find that the delay in the review of this case was unreasonable and that appellant has suffered specific prejudice as a result thereof.
Accordingly, the findings and sentence are set aside and the charge and specifications dismissed.
Judge MAY concurs.